Citation Nr: 1611010	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to August 1974.  For the purposes of VA benefits, the Veteran's active duty ended in February 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is of record.

In June and October 2015, the Board remanded this appeal for further development.  That development has now been completed and the appeal has been returned to the Board for further review.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a right knee disorder due to a disease or injury in service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claim.  VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2010.  The claim was last adjudicated in December 2015.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment and personnel records, VA and private treatment records, VA and private examination reports, and written statements of the appellant.

The Veteran was also afforded a VA hearing with the undersigned in February 2015.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Pursuant to the June 2015 Board remand, the Veteran was afforded an additional VA examination.  The examination report has been associated with the claims file.  Pursuant to the October 2015 Board remand, the Veteran was afforded a further VA examination.  That examination report has also been associated with the claims file.  Therefore, the Board finds the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).    

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA has established certain rules and presumptions for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Arthritis is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

The Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board may take the lack of contemporaneous medical records into account when weighing a veteran's lay evidence.  See Buchanan, 451 F.3d at 1336.  The passage of many years between service discharge and medical documentation of a claimed disability is also evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Analysis

The Veteran contends that he currently has a right knee problem which is related to an injury during his military service.

The Veteran's service treatment records show that, in a December 1970 report of his medical history, the Veteran reported a history of broken bones but provided no details.  

In January 1974, the Veteran complained of right knee pain and reported a fracture of his right fibula at age 13.  The treatment provider diagnosed the Veteran with strained medial and left colateral ligaments in his right knee.  

In a July 2004 private treatment record, the Veteran reported that he began to experience right knee pain after a workplace injury in May 2004.  He referenced the childhood fracture but did not mention the January 1974 knee strain.  The treatment provider diagnosed the Veteran with a meniscal tear, possibly degenerative in nature, and a possible partial ACL tear with avulsion of the tibial spine.  The provider recommended an MRI but there is no evidence that the MRI took place.  

In February 2010, the Social Security Administration determined that the Veteran was disabled as of December 2007 due to "obesity, diabetes mellitus with retinopathy, hypertension, abdominal problems due to large girth (status post hernia with long-running infection), and low back pain and knee pain due to his obesity." (emphasis added)

An October 2010 VA examiner diagnosed the Veteran with right knee patellofemoral syndrome and opined that his current right knee condition was less likely than not related to his time in the military.  The rationale for his opinion was that the Veteran's service treatment records noted only one episode of knee strain, that there was no mention of knee strain in the separation examination report, and that there was no evidence of further treatment until 2004.  The Veteran's service treatment records do not contain a separation examination report.  X-rays at the time of this examination showed a normal right knee with no osseous abnormalities, joint effusion, or significant degenerative changes.  The examiner found no instability or episodes of dislocation.  Range of motion testing of the Veteran's right knee revealed motion from 0 to 135 degrees.  For VA rating purposes, a range from 0 to 140 degrees is considered normal.  38 C.F.R. § 4.71a, Plate II (2015).  

During the February 2015 Board hearing, the Veteran testified that the January 1974 injury was from running during airborne training.  He also testified that he had no further knee injuries after service, including at the time he began to seek treatment in 2004.  As noted above, when seeking treatment in July 2004 the Veteran reported a recent right knee injury.

Because the October 2010 VA examiner based his opinion in part on the inaccurate factual premise that the Veteran's service treatment records contained a separation examination report, the Board remanded the claim in June 2015 for an additional VA examination.  

In July 2015, VA received an examination report from a private chiropractor.  The examiner diagnosed the Veteran with a right knee meniscal tear (his characterization of the 1974 injury), right knee ankylosis, and bilateral knee osteoarthritis, recurrent patellar dislocation, instability, shin splints, and patellofemoral pain syndrome.  The Veteran reported that his right knee pain began after a fall as a result of a parachute malfunction during airborne training and was then aggravated by running.  Range of motion testing revealed right knee motion from 5 to 30 degrees and left knee motion from 5 to 40 degrees.  The examiner also observed that the Veteran's right knee was ankylosed at 15 degrees.  The examiner noted that both knees had effusion two to three times per month.  The examiner opined that all of these right knee disorders were "incurred and aggravated" by active duty service but offered no rationale for this opinion.  

A second VA examiner assessed the Veteran's right knee in August 2015.  The examiner again indicated review of the Veteran's separation examination report, which his service treatment records do not contain.  Range of motion testing revealed bilateral knee motion from 0 to 120 degrees.  The examiner found no ankylosis or history of recurrent subluxation, instability, effusion, shin splints, or meniscal cartilage condition.  X-rays showed mild degenerative changes and no effusion.  The examiner diagnosed the Veteran with right knee degenerative arthritis and opined that his current right knee condition was less likely than not related to his time in the military.  The examiner noted that X-rays as recently as 2010 had shown a normal knee, that the current X-ray only showed mild arthritis, and that the physical examination showed that the Veteran's knees were similar.  The examiner opined that, if there had been a specific injury during active duty service sufficient to cause permanent residuals, arthritis would be more severe.  The examiner also noted the Veteran's work after service as a truck driver and opined that a right knee disability would have prevented him from passing the examination for his commercial driver's license.  Based on the same information, the examiner further opined that the childhood fibular fracture resolved without residuals and was not aggravated by active duty service.  

Because the July 2015 and August 2015 examination reports contained contradictory information, the Board remanded the claim again in October 2015 for a further VA examination.

A third VA examiner assessed the Veteran's right knee in December 2015.  The Veteran reported no specific injury or trauma to his knees during active duty, other than the right knee strain.  The Veteran also reported that his knee pain became significant in "the last few years" and increased along with his weight.  The Veteran declined range of motion testing for fear of pain exacerbation.  The examiner found no ankylosis or history of recurrent subluxation, lateral instability, recurrent effusion, shin splints, or meniscal cartilage condition.  The examiner diagnosed the Veteran with mild degenerative joint disease with chronic pain and opined that it was less likely than not related to active duty service because X-rays showed a normal right knee as recently as 2010 and VA treatment records showed no mention of right knee pathology until 2015.  The examiner opined that the Veteran's "morbid obesity is a major contributor to his knee and other joint pathology."  With regard to the other diagnoses proposed by the Veteran's chiropractor, the December 2015 examiner found no evidence of pathology other than arthritis and pain.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran has a current right knee disability related to his active duty service.  The medical opinions described above are adequate to resolve this issue.  Physical examinations and diagnostic testing have been performed, and the examiners offered their opinions after review of these findings and the Veteran's reported history.  Adequate rationale to support the conclusions reached has been offered by the December 2015 examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  

Because the October 2010 and August 2015 VA examiners' opinions were based in part on the inaccurate factual premise that the Veteran's service treatment records contained a separation examination report, those opinions on the issue of nexus to service have limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Like the first two VA examiners' opinions, the July 2015 private examiner's opinion is based on an inaccurate factual premise and thus has limited, if any, probative value.  Id.  Specifically, the examiner noted a meniscal tear in January 1974 when the Veteran's service treatment records only showed strained, not torn, ligaments.  The examiner also based his opinion in part on the Veteran's report of a fall in service due to a malfunctioning parachute.  The January 1974 service treatment records contain no mention of any such trauma and the Veteran has consistently said in every other treatment record and statement, including the February 2015 Board hearing, that his in-service injury was due to strain from running.  The July 2015 examiner found a considerably more limited range of motion than any other examiner.  The July 2015 examiner also arrived at a considerable array of diagnoses, even though all of the other examiners diagnosed the Veteran with either patellofemoral syndrome or mild arthritis.  One of the July 2015 examiner's diagnoses is self-evidently impossible: a joint cannot be ankylosed (i.e., permanently locked) at 15 degrees while also possessing a range of motion from 5 to 30 degrees.  Lastly, and perhaps most importantly, the July 2015 examiner offered no rationale whatsoever for his opinion that the Veteran's various diagnoses were related to active duty service.  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  For all of these reasons, the Board finds that the private chiropractor's July 2015 opinion has no probative value.  

The December 2015 examiner's report is thus the most probative medical opinion of record.  The examiner noted the lack of documented right knee pathology proximate to military service, the lack of objectively observable pathology in the Veteran's right knee as recently as 2010, and the Veteran's report that his pain increased along with his weight, and opined that obesity was a more likely cause of the Veteran's right knee pain than an in-service knee strain.  This is consistent with the Social Security Administration's conclusion that the Veteran's knee pain is related to his obesity.

Based on the record above, the Board finds that the Veteran's lay assertions of continuous symptomatology since service are not credible.  In July 2004, the Veteran reported that he began to experience right knee pain as a result of a specific injury in May 2004, contrary to his February 2015 testimony that he has experienced constant right knee pain since 1974 and that there was no 2004 injury.  The Board finds that the Veteran's contemporaneous assertions contain greater probative value than those made more than a decade later during the Board hearing.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by a veteran long after the fact).  

Because the preponderance of the evidence is against the claim, there is currently an insufficient basis to allow for a grant of service connection for any right knee disorder.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)


ORDER

Entitlement to service connection for a right knee disorder is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


